Citation Nr: 0631532	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).   

The issues of entitlement to service connection for 
arthritis of the right and left knees and a skin rash are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran does not have a 
current diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The content requirements of a duty-to-assist notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been fully 
satisfied.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The 
communications, including letters from the RO dated in 
December 2003 and May 2005, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
December 2003 from the RO specifically advised him that it 
was ultimately his responsibility to make sure that the RO 
received all requested records that were not in the 
possession of Federal department or agency.  The veteran's 
initial duty-to-assist letter was provided prior to the 
adjudication of his claim.  The record also reflects that in 
June 2006 the RO provided notice with respect to the 
initial-disability-rating and effective-date elements of the 
service connection claim. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

All relevant facts have been properly developed, and all 
evidence necessary for resolution of the issue has been 
obtained, including service medical records, post service 
treatment records, and relevant evidence identified by the 
veteran.  The veteran has had a hearing.  

A VA examination is not required.  Under 38 C.F.R. 
§ 3.159(c)(4), an examination is only required when 
information and evidence of record indicates that there is 
competent evidence of a currently diagnosed disability or 
persistent symptoms of a disability, and that the claimed 
disability or symptoms may be associated with injury or 
disease in service.  Competent evidence of a current 
disability has not been presented in this case, as is 
discussed more fully below.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran contends that he developed post-traumatic stress 
disorder as a result of his experiences in Vietnam.  During 
the hearing held in June 2006 before the undersigned acting 
Veterans Law Judge, the veteran testified as to his claimed 
stressor experiences.  He stated that when he first arrived 
in Vietnam, he was assigned to an infantry unit and was on a 
patrol when another serviceman was killed.  The veteran also 
stated that he currently has psychiatric symptoms which have 
required treatment by the VA.  

The medical evidence of record, however, does not reflect 
that the veteran has a current diagnosis of post-traumatic 
stress disorder.  In fact, all of the psychiatric records 
reflect diagnoses other than post-traumatic stress disorder.  

The veteran's VA and private medical treatment records do 
not contain any diagnosis of PTSD.  A VA mental health 
clinic record dated in May 2005 reflects that the veteran 
stated that he had recently filed a claim for disability 
compensation through the VA and needed to be screened for 
PTSD.  He stated that he did not know if he had PTSD, but 
knew that something was wrong because he was always pushing 
people away.  He also reported that he had a short temper, 
irritability, was easily frustrated, and had aggression.  He 
said that his sleep was inconsistent, and he considered his 
dreams to be "weird" rather than nightmares.  The impression 
was that the veteran was reporting symptoms consistent with 
anxiety and depression.  The diagnoses included major 
depressive disorder and rule out PTSD.  

A VA record dated later in May 2005 reflects that a VA 
registered nurse called the veteran to follow up on the 
initial mental health consultation done earlier that month.  
It was noted that at that time the veteran had been started 
on Sertraline for depression.  The veteran stated that he 
had not noticed any improvement, but was advised that the 
medication took 4 to 6 weeks to become therapeutic, and he 
had only been taking it three weeks.  There was no mention 
of PTSD.  

A VA mental health clinic record dated in August 2005 
reflects that the veteran stated that the medication for 
depressive symptoms had helped "some," but he still had 
problems with sleeping and nightmares.  A nurse practitioner 
note also dated in August 2005 reflects that the veteran's 
medications included Sertraline HCL 100mg tab one by mouth 
every day "for depression."  A VA primary care nursing note 
dated in August 2005 reflects that screening for major 
depression was positive.  Again, there was no mention of 
PTSD. 

The mental health treatment records weigh heavily against 
the claim as they show that the veteran does not have PTSD.  
To establish service connection for post-traumatic stress 
disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  Cohen v. Brown, 10 Vet. 
App. 128 (1997),   Further, a service-connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  In the 
present case, all of the competent medical evidence shows 
that the veteran's symptoms do not support a diagnosis of 
post-traumatic stress disorder.  

The preponderance of the evidence is against the claim, 
there is no doubt to be resolved, and service connection for 
post-traumatic stress disorder is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



REMAND

Additional development of evidence is required with respect 
to the remaining issues on appeal.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4).  

Regarding the claim for service connection for arthritis of 
the right and left knees, the Board notes that the veteran's 
service medical records contain several references to 
complaints and findings involving the knees.  For example, a 
service radiology report dated in June 1971 reflects that 
abnormal findings in the right knee were found on X-ray 
after the veteran reported complaints of pain and swelling.  
In addition, a medical history given by the veteran in 
February 1979 for the purpose of separation from service 
reflects that he reported having occasional pain in both 
knees.  A VA orthopedic examination is required to determine 
whether the veteran currently has any residuals of the knee 
symptoms and findings noted in service.  

Regarding the claim for service connection for a skin 
disorder, the service medical records include several 
relevant entries.  For example, a service medical record 
dated in November 1971 reflects that the veteran had scaling 
plaques on his trunk.  He was seen by the dermatology 
service at an army hospital, and the diagnosis was tinea 
versicolor.  Similarly, a service medical record dated in 
July 1978 reflects diagnoses of tinea pedis and tinea 
capitus.  A VA skin disorders examination is required to 
determine whether the veteran currently has any residuals of 
the skin symptoms and findings noted in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic disorders examination.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the claimed knee disorders.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent or more probability) 
that any currently found knee disorder 
is related to the complaints and 
findings noted in service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

2.  The veteran should be afforded a VA 
skin disorders examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the claimed 
disorders of the skin including the 
veteran's own account.  For each skin 
disorder found on examination, the 
examiner should specifically comment as 
to whether it is at least as likely as 
not (i.e., a 50 percent or more 
probability) that the disability is 
related to the findings noted in the 
service medical records, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should also indicate 
whether the veteran has any skin 
disorder which may be presumed to be due 
to exposure to herbicides, such as 
chloracne.

3.  Thereafter review the additional 
evidence that has been obtained and 
determine whether the benefits sought on 
appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


